UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6396


SAMUEL J. LEWIS,

                Plaintiff – Appellant,

          v.

WARDEN EAGLETON, Individual and official capacities; WARDEN
CHAVIS,   Associate    Warden,   Individual  and   official
capacities;  MS.    WEATHERFORD,  Individual  and  official
capacities; MR. SPIRES, Individual and official capacities;
LIEUTENANT HIPP, Individual and official capacities; MS.
HAGE, Nurse Supervisor, Individual and official capacities;
OFFICER CYPRESS; OFFICER MATTHEWS, Individual and official
capacities; ECI MEDICAL STAFF, Individual and official
capacities,

                Defendants – Appellees,

          and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     G. Ross Anderson, Jr., Senior
District Judge. (4:08-cv-02800-GRA)


Submitted:   November 10, 2010             Decided:   December 9, 2010


Before WILKINSON, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Samuel J. Lewis, Appellant Pro Se. William Henry Davidson, II,
Lawrence S. Kerr, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Samuel Jerome Lewis appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2006) complaint.                                  Lewis also

appeals the magistrate judge’s denials of his motions to appoint

counsel.        We have reviewed the record and find no reversible

error     in     the    denial    of     the        motions    to       appoint       counsel.

Accordingly, we affirm those orders.                         Lewis v. Eagleton, No.

4:08-cv-02800-GRA (D.S.C. Feb. 20, 2009; Mar. 9, 2009).

               Turning to the district court’s order denying § 1983

relief,    the       court    referred    this       case     to   a    magistrate       judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).

The   magistrate        judge    recommended          that    relief        be    denied     and

advised        Lewis    that     failure       to     file     timely        and      specific

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

               The     timely    filing        of     specific         objections       to     a

magistrate       judge’s       recommendation          is     necessary          to   preserve

appellate review of the substance of that recommendation when

the     parties        have     been     warned        of     the       consequences          of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                 Lewis

has     waived       appellate    review       by     failing          to   file      specific



                                            3
objections     after   receiving   proper    notice.          Accordingly,   we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately     presented    in     the    materials

before   the   court   and   argument    would   not    aid    the    decisional

process.

                                                                        AFFIRMED




                                     4